NOTE: This order is nonprecedential.


  mlniteb ~tates QCourt of §Weals
       for tbe jfeberal QCircuit

                  JOHN L. DEROSA,
                   Plaintiff-Appellee,
                            v.
 J.P. WALSH & J.L. MARMO ENTERPRISES, INC.,
              Defendant-Appellant.


                        2012-1401


   Appeal from the United States District Court for the
Eastern District of Virginia in case no. 10-CV-0287, Judge
Claude M. Hilton.
                       ORDER
    Upon consideration of J.P. Walsh & J.L. Marmo En-
terprises, Inc.'s unopposed motion for a 7-day extension of
time, until September 4, 2012, to file the reply brief,
JOHN DEROSA v. J.P. WALSH                                2


      IT Is ORDERED THAT:
      The motion is granted.
                               FOR THE COURT


      SEP 052012               /s/ Jan Horbaly
         Date                  Jan Horbaly
                               Clerk
cc: William E. Hassan, Esq.
    Thomas P. Pavelko, Esq.
s25
                                      u.s. couRftlfJPEAlS FOR
                                        1lfE FEDERAL CIRCUIT
                                           SEP 052012
                                              JANHORBALY
                                                 CLERK